Exhibit 99.1 CONTENTS CORPORATE INFORMATION 1 CHAIRMAN’S STATEMENT 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL HIGHLIGHTS 7 - i - CORPORATE INFORMATION Independent Auditor Deloitte & Touche Legal counsel Morrison & Foerster LLP Palo Alto office 755 Page Mill Road Palo Alto, California 94304 USA Maples and Calder PO Box 309 Ugland House Grand Cayman KY1-1104 Cayman Islands Board of Directors Executive Directors Sterling Du (Chairman, Chief Executive Officer) Chuan Chiung “Perry” Kuo (Chief Financial Officer) James Elvin Keim (Head of Marketing and Sales) Independent Non-executive Directors Michael Austin Teik Seng Tan Shoji Akutsu Lawrence Lai-Fu Lin Zhuoping Yu Ji Liu Depositary for American Depositary Receipts The Bank of New York Mellon Corporation ADR Division One Wall Street, 29th Floor New York, New York 10286 USA Share Registrar Maples Fund Services (Cayman) Limited PO Box 1093 Boundary Hall, Cricket Square Grand Cayman KY1-1102 Cayman Islands Corporate Headquarters Grand Pavilion Commercial Centre, West Bay Road PO Box 32331 SMB, George Town Grand Cayman KY1-1209 Cayman Islands Phone: (345) 945-1110 Fax: (345) 945-1113 Other Addresses 3118 Patrick Henry Drive Santa Clara, CA 95054 USA Phone: (408) 987-5920 Fax: (408) 987-5929 3rd Floor, 1, Sec 4 Nanjing East Road Taipei, Taiwan 105 Phone: (886) 2-2545-9095 Fax: (886) 2-2547-1721 Registered office Maples Corporate Services Limited Ugland House, P.O. Box 309 Grand Cayman KY1-1104, Cayman Islands - 1 - CHAIRMAN’S STATEMENT TO OUR SHAREHOLDERS As we enter our 20th year as an innovation leader, 2014 represented a transition period for O2Micro when we reinvigorated the Company to return to growth and profitability. Through a combination of operational expense reductions and the implementation of certain initiatives to monetize assets of the Company, we believe we have transitioned the Company to benefit from our next growth phase.Our high-priority initiatives to deliver superior customer solutions resulted in design-win momentum in our new tablet and smartphone products and the expansion of our customer base in our backlighting, battery management, power management and general lighting markets. We view 2015 as the potential “turn around” point for the Company.We believe in this development for a number of significant reasons including:Due to ongoing customer product ramps and cyclicality of the business, we believe our reported first quarter 2015 revenue level will represent a trough level and we anticipate quarterly revenue growth going forward.Second, we do not believe that we will face additional declines in our power management business for notebook computers, as we believe this business has stabilized.Next, our shipments of products to our Chinese customers are increasing as a percentage of total product shipments.O2Micro shipped over 45 million parts to Chinese customers in 2014, an increase of 85% from 2013 levels.As the trend of the electronics market moves toward China, we are better able to compete with Chinese competitors by our improved cost structure and efficient distribution channels in the Chinese Marketplace.Fourth, we believe our higher growth drivers including products for the tablet and smartphone markets, general lighting and battery management products will represent an increasing portion of total revenue as we proceed throughout 2015 and into 2016.Finally, we have reduced operational expenses by over forty percent from first quarter 2010 levels and we believe that we have achieved the necessary expense structure to return to profitability in the near future. In 2014, we dedicated approximately 70% of our R&D spending to developing new innovative products.As a result, customer design activity with our new products has been robust, and should continue into 2015.In fact, revenue from new products accounted for approximately 40% of total revenue in 2014.As this trend continues, new design revenue will continue to gain momentum in diverse markets and expanding our customer base for our LED general lighting, backlighting, battery management and power management products. In our backlighting business, we are projecting renewed growth in this product area as we move into 2015, based on increasing design activity in TV, tablet, and smartphone markets.We continue to be a worldwide leader in LED backlighting for TVs and monitors, and our expanding customer base in our backlighting business includes such market leaders as Sony, Toshiba, HP, Dell, Lenovo, Skyworth, TCL, Hisense, among others. After fully assessing the landscape in 2014, we felt that another emphasis of the Company should be, among other things, to address and penetrate the tablet and smartphone markets with our advanced and unique solutions.I am pleased to report that our efforts are paying off and we achieved multiple significant design wins with several platform providers who are integrating O2Micro products into high-volume tablet and smartphone products.We expect to recognize significant revenue from these customers throughout 2015 and into 2016.These design wins are a direct result of our strategic decision to pursue the tablet and smartphone market, and we expect to announce additional design wins in these markets in throughout 2015 and beyond.We have also developed additional products in our product pipeline that include a wide spectrum of integrated circuits utilizing our proprietary technology to support additional existing and new market segments. Our LED general lighting business continues to grow rapidly in this competitive market.Our strategy of targeting leading LED manufacturers in China, the U.S. and Japan is working.We are very pleased an increasing number of market leaders are using our general lighting product technologies. This customer list includes GE, Panasonic, Samsung, Toshiba, Osram, IKEA, IRIS Japan, Lights of America, and TCP, and we continue to see a broader-based acceptance of our proprietary Free Dimming and two- color dimming products in more applications, thereby expanding our international customer base. We have also successfully introduced our TRIAC controller lighting products for legacy dimmable fixtures and see these products gaining revenue momentum in 2015. This segment of the market continues to evolve, and feel we are our products and technologies are well positioned to serve this market for years to come. O2Micro’s proprietary, analog power management technology in our battery management segment supports a variety of end markets and continues to grow with our rapidly expanding customer base.Our battery management products continue to achieve many new design wins, and we continue to be very optimistic for continued growth in power tool, e-bike, e-vehicle, appliances and vacuum cleaner markets.We are also seeing increasing design activity for products in uninterrupted power supply applications.Major manufacturers using our products include Black & Decker, Electrolux, LG, Panasonic, and TTI, to name a few. - 2 - At the end of 2014, we continued to make difficult, yet necessary, cost saving measures to better align the Company financials with current and anticipated revenue levels.We also focused our efforts to take full advantage of our technological and business strengths.As we highlighted at the end of 2014, we have shifted some of our resources to design win activity in the China based tablet and smartphone markets.This concentrated effort to exploit our market strengths will allow us to better support our customers with a high level of satisfaction that our customers have come to expect from O2Micro, and we will continue to garner additional design wins in our target markets.Finally, we are also in the process of monetizing some of our real-estate assets and long-term investments.The company began this monetization process in the second half of 2014 and we expect to continue to evaluate these assets going forward and share additional information with our Shareholders throughout 2015. In 2015, O2Micro is well positioned with a more cost-efficient business model, strong secular growth drivers and proven strategies in place to return to profitability in the near future.Revenue from previous generation technologies now represents a minimal portion of our overall business, which, in turn, allows us to dedicate more resources to new and emerging technologies.We are already witnessing revenue from our new products exceeding the declines that we faced from legacy technologies in 2014.In fact, we expect that revenue from general lighting and battery management will represent approximately 25% of our total revenue by the middle of 2015.Our Management Team is diversified and experienced.We strongly believe we have one of the strongest international infrastructure support organizations in the industry, which will enable us to foster future growth and sustainability in the years to come. We thank you for your support and we look forward to reporting our progress to you throughout the year. Sterling Du Chairman of the Board and Chief Executive Officer - 3 - O2Micro International Limited and Subsidiaries Consolidated Financial Statements as of December 31, 2014 and 2013 and for the Three Years Ended December 31, 2014, 2013 and 2012, and Report of Independent Registered Public Accounting Firm - 4 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the accompanying consolidated balance sheets of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2014 and 2013, and the related consolidated statements of operations and comprehensive income, shareholders’ equity, and cash flows for each of the three years in the period ended December 31, 2014 (expressed in United States dollars).These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of O2Micro International Limited and subsidiaries as of December 31, 2014 and 2013, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2014, in conformity with accounting principles generally accepted in the United States of America. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company’s internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission, and our report dated April 23, 2015 expressed an unqualified opinion on the Company’s internal control over financial reporting. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 23, 2015 - 5 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and the Shareholders of O2Micro International Limited: We have audited the internal control over financial reporting of O2Micro International Limited and subsidiaries (the “Company”) as of December 31, 2014, based on criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission.The Company’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Annual Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects.Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we considered necessary in the circumstances.We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed by, or under the supervision of, the company’s principal executive and principal financial officers, or persons performing similar functions, and effected by the company’s board of directors, management, and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of the inherent limitations of internal control over financial reporting, including the possibility of collusion or improper management override of controls, material misstatements due to error or fraud may not be prevented or detected on a timely basis.Also, projections of any evaluation of the effectiveness of the internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2014, based on the criteria established in Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated financial statements as of and for the year ended December 31, 2014, of the Company and our report dated April 23, 2015 expressed an unqualified opinion on those financial statements. /s/ Deloitte & Touche Taipei, Taiwan Republic of China April 23, 2015 - 6 - FINANCIAL HIGHLIGHTS O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In Thousand US Dollars, Except Per Share Amounts and Share Data) December 31 ASSETS CURRENT ASSETS Cash and cash equivalents (notes 4 and 5) $ $ Restricted cash Short-term investments (notes 4 and 6) Accounts receivable, net Inventories (note 7) Prepaid expenses and other current assets (note 8) Total current assets LONG-TERM INVESTMENTS (notes 4 and 9) PROPERTY AND EQUIPMENT, NET (note 10) OTHER ASSETS Intangible assets, net (note 11) - - Other assets (note 12) Total other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Notes and accounts payable $ $ Income tax payable Accrued expenses and other current liabilities (note 13) Total current liabilities OTHER LONG-TERM LIABILITIES Accrued pension liabilities (note 15) Other liabilities (note 10) Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (notes 18 and 19) SHAREHOLDERS’ EQUITY Preference shares at $0.00002 par value per share; Authorized – 250,000,000 shares; - - Ordinary shares at $0.00002 par value per share; Authorized – 4,750,000,000 shares; Issued – 1,660,786,600 shares Outstanding – 1,327,260,450 and 1,391,744,250 shares as of December 31, 2014 and 2013, respectively 33 33 Additional paid-in capital Accumulated deficits ) ) Accumulated other comprehensive income Treasury stock – 333,526,150 and 269,042,350 shares as of December 31, 2014 and 2013, respectively ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. - 7 - O2MICRO INTERNATIONAL LIMITED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In Thousand US Dollars, Except Per Share Amounts and Share Data) Years Ended December 31 NET SALES $ $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Research and development (a) Selling, general and administrative (a) Costs associated with exit activities (note 3) - Provision for litigation (note19) - - Litigation income (note 19) ) - ) Total operating expenses LOSS FROM OPERATIONS ) ) ) NON-OPERATING INCOME Interest income Foreign exchange gain (loss), net ) Gain on sale of long-term investments (note 9) - 23 Gain on sale of real estate (note 10) - - Other, net Total non-operating income LOSS FROM CONTINUING OPERATIONS BEFORE INCOME TAX ) ) ) INCOME TAX EXPENSE (note 14) NET LOSS FROM CONTINUING OPERATIONS ) ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS, NET OF TAX - (6
